ON APPELLANT’S MOTION FOR REHEARING
BELCHER, Commissioner.
The appellant complains of the delay in the filing of the transcript in this court. It appears from the record that sentence was pronounced and notice of appeal given on June 14, 1961, and the transcript was filed in this court on June 28, 1962. Delay in the filing of a transcript in this court may be in violation of the duty imposed upon the clerk of the district court by statute. Arts. 822, 841, 842, 843 and 844, C.C.P. These statutory requirements should be strictly observed. Art. 419, P.C.; 5 Tex.Jur.2d 505-508, Secs. 305-307; 12 Tex.Jur.2d 156-157. The delay in forwarding the transcript would not however warrant the reversal of the conviction.
Complaint is made of portions of the summary of the facts in the original opinion *405•wherein it states “that appellant had been drinking” instead of that “he looked like he’d had a few beers before he ever came in the place (bar)”, as shown by the testimony; and “that there were acetylene tanks by the car which were not there before appellant was, and that they were removed from the premises by officers” when the testimony shows that the tanks were not by the car which was in the driveway but by the door of the carport. These variances alone as shown could not warrant a ■different conclusion as to the commission of :the primary offense charged.
It is strenuously urged that the evidence is insufficient to support the conviction. 'The evidence has been re-examined in the 'light of appellant’s contentions and it is •concluded that the facts and circumstances in evidence are sufficient to sustain the jury’s finding that the appellant is guilty as ■charged.
The motion for rehearing is overruled.
•Opinion approved by the Court.